DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending in this application.
Claims 1, 3 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the arguments do not apply to Iyasu et al (2018/0138802) being used in the current rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ang (2012/0256571) (hereinafter “Ang”) and further in view of Furtner (2013/0221926) 233 (hereinafter “Furtner”) and Iyasu et al (2018/0138802) (hereinafter “Iyasu”). 
Regarding claim 1, Ang discloses a power supply device ([0025]) including an LC chopper circuit (fig.1:13-1, [0027]), comprising, 5a controller (210) configured to perform control (see fig.5, [0057]), according to multi-phase control ([0025]) for performing multi-phase control ([0025]) using a plurality of phase current values ([0040]).  
Ang does not disclose multi-phase interleaving,  10a switching signal generator configured to generate a switching signal, wherein, the controller performs a computation of a pulse width ΔT (k) of the switching signal in every sampling cycle T, the switching signal driving the LC chopper 15circuit according to constant current control in a predetermined cycle, being performed based on control current including combined current that is obtained by combining phase current values in the LC chopper circuit, and  20the switching signal generator generates the switching signal per phase, using the pulse width ΔT (k) computed by the controller as the pulse width ΔT (k) per phase current, step response control to follow a command value,  the command value being command current of each current of capacitance and/or command voltage of each voltage of inductance in the LC chopper circuit. 
Furtner teaches multi-phase interleaving ([0027]),  10a switching signal generator (fig.5b: 516) configured to generate a switching signal, wherein, the controller (512) performs a computation of a pulse width ΔT (k) of the switching signal in every sampling cycle T ([0036]), and  20the switching signal generator (516) generates the switching signal per phase, using the pulse width ΔT (k) computed by the controller (512) as the pulse width ΔT (k) per phase current  because of providing improved load response and reduced electromagnetic interference ([0026]). however, Ang and Furtner does not disclose step response control to follow a command value,  the command value being command current of each current of capacitance and/or command voltage of each voltage of inductance in the LC chopper circuit. 
 Iyasu teaches step response control to follow a command value ([0034]),  the command value being command current of each current of capacitance and/or command voltage of each voltage of inductance in the LC chopper circuit (see figs.1, and 10, [0052]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Ang and Furtner to include the control means of Iyasu to provide the advantage of improved current regulation and voltage surge of voltage regulator.
Regarding claim 2, Ang, Furtner and Iyasu discloses the power supply device according to claim 1, wherein, 108the control current is combined current of inductance current values of respective phases in an LC circuit, and/or capacitance current (Iyasu [0052]).
Regarding claim 3, Ang discloses a method for controlling a power supply device ([0025]) including an LC chopper circuit (fig.1:13-1, [0027]), the method performing control (see fig.5, [0057]), according to multi-phase control (control 210) to perform multi-phase control ([0025]) using a plurality of phase 10current values ([0040]).  
Ang does not disclose multi-phase interleaving, controlling for computation of a pulse width ΔT(k) of a switching signal in every sampling cycle T, the switching signal driving the LC 
Furtner teaches multi-phase interleaving ([0027]), controlling for computation of a pulse width ΔT(k) of a switching signal in every sampling cycle T (fig.5b, 512, [0036]), and generating the switching signal per phase (fig.5b,512), using 20the pulse width ΔT (k) thus computed as the pulse width ΔT (k) per phase current ([0045]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Ang to include the control means of Furtner to provide the advantage of reduced electromagnetic interference in the converter ([0026]). however Ang and Furtner does not disclose step response control to follow a command value,  the command value being command current of each current of capacitance and/or command voltage of each voltage of inductance in the LC chopper circuit.
Iyasu teaches step response control to follow a command value ([0034]), the command value being command current of each current of capacitance and/or command voltage of each voltage of inductance in the LC chopper circuit (see figs.1, and 10, [0052]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Ang and Furtner to include the control means of Iyasu 
Regarding claim 4, Ang, Furtner and Iyasu discloses the method for controlling the power supply device according to claim 3, wherein, 25the control current is combined current of inductance current values of respective phases in an 109LC circuit, and/or capacitance current (Iyasu [0052]). 
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milan et al “Digital Average Current-mode controller for DC-DC converters in Physical Vapor Depositions Applications,”, IEEE Transactions on Power Electronics Engineers (Ids flied 10/09/2020) and further in view of Iyasu et al (2018/0138802) (hereinafter “Iyasu”). 
Regarding claim 1, Milan discloses a power supply device (buck converter see fig.1, page 1) including an LC chopper circuit (buck converter with LC output see fig.1, page 1), comprising, a controller (see fig.2, page 2) configured to perform step response control to follow a command value (arc condition, output voltage changes rapidly, see section 1, page 1), according to multi-phase interleaving control for performing multi-phase control (interleaved buck, fig.1, controller, fig.5) using a plurality of phase current values (inductor current see section A, page 2), and a switching signal generator (current compensator coupled to ideal DPWM see fig.5) configured to generate a switching signal (signal from generator coupled to ideal DPWM, fig.5) , wherein, the controller performs a computation of a pulse width AT(k) (signal coupled to ideal PWM, see fig.5) of the switching signal in every sampling cycle T (signal from DPWM, fig.5), the switching signal driving the LC chopper circuit according to constant current control in a predetermined cycle (constant control, see abstract), the constant current   the command value being command current of each current of capacitance and/or command voltage of each voltage of inductance in the LC chopper circuit. 
Iyasu teaches the command value being command current of each current of capacitance and/or command voltage of each voltage of inductance in the LC chopper circuit (see figs.1, and 10, [0052]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Ang and Furtner to include the control means of Iyasu to provide the advantage of improved current regulation and voltage surge of voltage regulator.
Regarding claim 2, Milan and Iyasu disclose the power supply device according to claim 1, wherein, 2Application No. 16/473,404Amendment Under 37 C.F.R. § 1.114 Art Unit: 2839Docket No. P190586US00the control current is combined current of inductance current values of respective phases in an LC circuit (Milan section A, page 2), and/or capacitance current (Milan current Ic, see fig.2).
Regarding claim 3, Milan a method (controller, see fig.5, section II, pages 2-4) for controlling a power supply device (buck converter, see fig.1) including an LC chopper circuit (buck converter with LC output, see fig.1, page 1), the method performing step response 
Iyasu teaches the command value being command current of each current of capacitance and/or command voltage of each voltage of inductance in the LC chopper circuit (see figs.1, and 10, [0052]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Ang and Furtner to include the control means of Iyasu to provide the advantage of improved current regulation and voltage surge of voltage regulator.
Regarding claim 4, Milan and Iyasu disclose the method for controlling the power supply device according to claim 3, wherein, the control current is combined current of inductance current values of respective phases 3Application No. 16/473,404Amendment Under 37 C.F.R. § 1.114Art Unit: 2839Docket No. P190586US00in an LC circuit (Milan section A, page 2), and/or capacitance current (Milan current Ic, see fig.2).
Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 	Claim 5 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 6, especially, the pulse width                     
                        ∆
                        T
                        
                            
                                K
                            
                        
                         
                    
                according to three-phase interleaving control in the multi-phase interleaving control is expressed by: 
            
                ∆
                T
                
                    
                        K
                    
                
                =
                
                    
                        1
                    
                    
                        
                            
                                V
                            
                            
                                m
                            
                        
                        (
                        k
                        )
                    
                
                
                    
                        
                            
                                L
                            
                            
                                3
                            
                        
                        
                            
                                i
                            
                            
                                L
                            
                        
                        
                            
                                k
                                +
                                1
                            
                        
                        -
                        
                            
                                
                                    
                                        L
                                    
                                    
                                        3
                                    
                                
                                -
                                
                                    
                                        
                                            
                                                T
                                            
                                            
                                                2
                                            
                                        
                                    
                                    
                                        2
                                        C
                                    
                                
                            
                        
                        
                            
                                i
                            
                            
                                L
                            
                        
                        +
                        T
                        
                            
                                v
                            
                            
                                o
                            
                        
                        
                            
                                k
                            
                        
                        -
                        
                            
                                
                                    
                                        T
                                    
                                    
                                        2
                                    
                                
                            
                            
                                2
                                C
                            
                        
                        
                            
                                i
                            
                            
                                R
                            
                        
                        (
                        k
                        )
                    
                
            
        
Claim 6 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 6, especially, the pulse width             
                ∆
                T
                
                    
                        K
                    
                
            
         according to three-phase interleaving control is expressed by:
             
                ∆
                T
                
                    
                        K
                    
                
                =
                
                    
                        
                            
                                L
                            
                            
                                3
                            
                        
                        
                            
                                I
                            
                            
                                C
                                -
                                R
                                E
                                F
                            
                        
                        -
                        
                            
                                
                                    
                                        L
                                    
                                    
                                        3
                                    
                                
                                -
                                
                                    
                                        
                                            
                                                T
                                            
                                            
                                                2
                                            
                                        
                                    
                                    
                                        2
                                        c
                                    
                                
                            
                        
                        
                            
                                i
                            
                            
                                c
                            
                        
                        
                            
                                k
                            
                        
                        +
                        T
                        
                            
                                v
                            
                            
                                o
                            
                        
                        (
                        k
                        )
                    
                    
                        
                            
                                V
                            
                            
                                i
                                n
                            
                        
                        (
                        k
                        )
                    
                
            
         
            
                ∆
                T
                
                    
                        K
                    
                
                 
            
        according to three-phase interleaving control is expressed by: 
            
                ∆
                T
                
                    
                        K
                    
                
                =
                
                    
                        
                            
                                L
                            
                            
                                3
                            
                        
                        
                            
                                β
                            
                            
                                2
                            
                        
                        
                            
                                I
                            
                            
                                C
                                -
                                R
                                E
                                F
                            
                        
                        -
                        
                            
                                
                                    
                                        L
                                    
                                    
                                        3
                                    
                                
                                -
                                
                                    
                                        
                                            
                                                T
                                            
                                            
                                                2
                                            
                                        
                                    
                                    
                                        2
                                        c
                                    
                                
                            
                        
                        
                            
                                i
                            
                            
                                C
                                -
                                R
                                E
                                F
                            
                        
                        +
                        T
                        
                            
                                V
                            
                            
                                c
                                1
                            
                        
                    
                    
                        
                            
                                V
                            
                            
                                i
                                n
                            
                        
                        (
                        k
                        )
                    
                
            
        
Claim 8 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 8, especially, the pulse width             
                ∆
                T
                
                    
                        K
                    
                
                 
            
        according to three-phase interleaving control is expressed by: 
            
                ∆
                T
                
                    
                        K
                    
                
                =
                
                    
                        1
                    
                    
                        
                            
                                V
                            
                            
                                i
                                n
                            
                        
                        (
                        k
                        )
                    
                
                
                    
                        L
                    
                    
                        3
                    
                
                
                    
                        
                            
                                A
                            
                            
                                v
                            
                        
                        
                            
                                V
                            
                            
                                R
                                E
                                F
                            
                        
                        -
                        
                            
                                1
                                -
                                
                                    
                                        β
                                    
                                    
                                        3
                                    
                                
                                -
                                
                                    
                                        3
                                        
                                            
                                                T
                                            
                                            
                                                2
                                            
                                        
                                    
                                    
                                        2
                                        L
                                        C
                                    
                                
                            
                        
                        
                            
                                i
                            
                            
                                c
                            
                        
                        (
                        k
                        )
                        +
                        
                            
                                
                                    
                                        3
                                    
                                    
                                        L
                                    
                                
                                T
                                -
                                
                                    
                                        A
                                    
                                    
                                        v
                                    
                                
                            
                        
                        
                            
                                v
                            
                            
                                o
                            
                        
                        (
                        K
                        )
                    
                
            
        
  Claim 9 is e indicated as containing allowable subject matter based on it dependency on claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        




	/THIENVU V TRAN/                                                               Supervisory Patent Examiner, Art Unit 2839